DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 20, in the reply filed on 12/19/2021 is acknowledged. In a supplemental oral election made on 1/19/2022, Applicant elected Species A, Figures 1-31, which reads on all the claims of elected Group I, Claims 1-9 and 20.
Claims 10-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 5 is objected to because of the following informality: “are provided” in line 1 should be amended to recite –is provided--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the outside" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the floor and lid" and “the respective space” in lines 2 and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “the floor and lid panels define a number of recesses which form respective passages in the floor and lid when the floor and lid panels are placed in the respective space” is intended to be a positive recitation of the floor panels and the lid panels, because claim 3, from which claim 4 depends, does not positively recite the floor and lid panels (“can be occupied by a number of floor and lid panels” (emphasis added to denote functional language)). For purposes of this Office Action, the limitation in claim 4 will be assumed to be intended to be a positive recitation of the floor and lid panels. It is unclear as to whether the recitation “the passages being adapted…” in line 3 requires the passages collectively to be adapted as claimed, or each of the passages to be adapted as claimed.
Re Claim 7, the meaning of “/” in line 2 has not been defined in Applicant’s Specification, therefore rendering the scope of the claim unclear. Claim 7 recites the limitation "the grow chamber assembly" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the chamber interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the grow chamber interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., U.S. Patent Application Publication No. 2015/0201563 A1 (hereinafter Chiang), in view of Yusibov, U.S. Patent Application Publication No. 2012/0279127 A1 (hereinafter Yusibov).
Re Claim 1, Chiang teaches a grow chamber comprising:
At least two support columns (two of the 40 and 743 collectively on a single horizontal level of the grow chambers; see figures 5, 7A-7B, and 8, figure 7A illustrating 743 removable from 7 and individually attachable to 40, and paragraph [0030]), the support columns each including at least one alignment projection (402; see figure 5 and paragraph [0028]) and at least one alignment projection receiving recess (upper portion of 741 in 743; see figures 5 and 7A-7B and paragraph [0030]) for receiving an alignment projection (402 of 40 stacked above the first horizontal level; see id. and figure 7D) of an adjacent grow chamber support column (40 stacked above the first horizontal level; see id.);
A grow chamber frame (5; see figures 5 and 8 and paragraphs [0029]-[0030] and [0032]-[0033]) extending between the at least two support columns. See id.
Chiang does not expressly teach whether the at least two support columns include a shifting interface as claimed.
Yusibov, similarly directed to a grow chamber (152), teaches that it is known in the art to have the grow chamber comprise a shifting interface (182; see figure 2 and paragraph [0026]) at opposite ends of each of the sidewalls of the grow chamber (see id.) to enable fastening of an external support or shifting device (robotic manipulator or automatic machinery) to the grow chamber. See id. and paragraph [0032].
See Chiang at figures 7A-7D and paragraph [0008]. Although Chiang as modified by Yusibov does not expressly teach that the at least two support columns include the shifting interface, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the position of the shifting interfaces to be on the at least two support columns, in order to place the shifting interfaces in the strongest structure of the grow chamber, i.e., support columns instead of a thin frame which might break when lifted, and to support the chamber in a wide position such that load is evenly distributed between the arms of the robotic manipulator or automatic machinery during transport. The modification above amounts to merely modifying the positioning of the shifting interface, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 2, Chiang as modified by Yusibov teaches that the support columns are positioned on the outside of the grow chamber frame. See Chiang at figures 5 and 8 and paragraphs [0029]-[0030].
Re Claim 3, Chiang as modified by Yusibov teaches that the grow chamber frame defines a floor and lid space (for Chiang 6, 301, 305; see Chiang at figures 6, 7D See also Chiang at figures 7B and 8, illustrating a larger grow chamber having the floor and lid space completely occupied by a number of floor and lid panels; Chiang at figure 7D, illustrating a larger grow chamber having floor and lid spaces between the two levels of the grow chamber and on top and bottom sides of the grow chamber that can be completely occupied as claimed.
Re Claim 6, Chiang as modified by Yusibov teaches that the grow chamber frame defines a lid space (for Chiang 301, 305; see Chiang at figures 1 and 8 and paragraph [0027]) that can be completely occupied by a number of lid panels (functional language that Chiang as modified by Yusibov is capable of). See also Chiang at figure 8, illustrating a larger grow chamber having the floor and lid space completely occupied by a number of lid panels.
Re Claim 7, Chiang as modified by Yusibov teaches a canopy assembly (Chiang 40 extending above the grow chamber; see Chiang at figure 7D) extending from the grow chamber assembly for supporting a plant shoot/canopy. See id., noting that the plant shoot and/or canopy may be tied to or otherwise supported by the canopy assembly of Chiang as modified by Yusibov.
Re Claim 9, Chiang as modified by Yusibov teaches at least one removable panel (one of the panels forming Chiang 9; see Chiang at figure 5 and paragraphs [0028]-[0029]) secured to the grow chamber frame for permitting access to the grow chamber interior. See id.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Yusibov as applied to claim 3 above, and further in view of Joseph et al., U.S. Patent Application Publication No. 2017/0099791 A1 (hereinafter Joseph).
Re Claim 4, Chiang as modified by Yusibov teaches that the lid panels (Chiang 301; or Chiang 301, 305 together) define a number of recesses (Chiang 304; or Chiang 306; see Chiang at figure 8 and paragraph [0033]) which form respective passages in the lid when the lid panels are placed in the respective space (see id.), the passages being adapted to allow a respective plant to pass therethrough. See id. Chiang as modified by Yusibov further teaches that the lid panel is capable of being configured or used also as a floor panel (see Chiang at figures 7D and 8 and paragraphs [0005], [0008], and [0032], noting that another grow chamber could be stacked directly on top of the grow chamber, but does not expressly teach the floor panels defining a number of recesses which form respective passages in the floor when the floor panels are placed in the respective space, the passages being adapted to allow a respective plant to pass therethrough.
Joseph, similarly directed to a grow chamber (2200; see figure 42), wherein the grow chamber defines a floor and lid space (see figures 40 and 43) that can be completely occupied by a number of floor and lid panels (2260; see id., figure 42, and paragraphs [0105]-[0107]; see also figure 38.1, noting that when the grow chambers are vertically stacked, the floor panel of a next-higher grow chamber becomes the lid panel of the grow chamber), teaches that it is known in the art to have the floor and lid panels define a number of recesses (formed in 2262, or recess into which 2262 is placed; see see figures 24.1-26.5 and 43 and paragraphs [0105]-[0107]) when the floor and lid panels are placed in the respective space (see id.), the passages being adapted to allow a respective plant to pass therethrough. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chiang as modified by Yusibov to have the floor and lid panels define a number of recesses which form respective passages in the floor and lid when the floor and lid panels are placed in the respective space, the passages being adapted to allow a respective plant to pass therethrough, as taught by Joseph, in order to configure the grow chamber of Chiang as modified by Yusibov such that it may be vertically extended as a plant grows and lengthens, so as to accommodate the taller plant and obviate the need to transplant the plant to another container. See Joseph at paragraphs [0083]-[0089].
Re Claim 5, Chiang as modified by Yusibov and Joseph teaches that each of the recesses is provided with a plant interface (Chiang 305, see Chiang at figure 8 and paragraph [0033]; Joseph 2262, see Joseph at figure 42 and paragraphs [0105] and [0107]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Yusibov as applied to claim 1 above, and further in view of Dearinger, U.S. Patent Application Publication No. 2018/0338440 A1.
Re Claim 8, Chiang as modified by Yusibov does not expressly teach an intake panel and an exhaust panel secured to the grow chamber frame and providing for venting of the chamber interior.
see figures 1 and 5), teaches that it is known in the art to have an intake panel (panel having 160) and an exhaust panel (panel having 310) secured to the grow chamber (see id.) and providing for venting of the chamber interior. See figure 4 and paragraphs [0031]-[0032].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chiang as modified by Yusibov to have an intake panel and an exhaust panel secured to the grow chamber frame (see Chiang at figure 5) and providing for venting of the chamber interior, as taught by Dearinger, in order to ensure adequate aeration, gas delivery, etc. to the plant for optimum growth.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Joseph.
Re Claim 20, Chiang teaches a process of constructing a grow chamber around a section of a growing plant (see, e.g., figure 8) comprising the steps of:
Providing at least two support columns (two of the 40 and 743 collectively on a single horizontal level of the grow chambers; see figures 5, 7A-7B, and 8, figure 7A illustrating 743 removable from 7 and individually attachable to 40, and paragraph [0030]);
Constructing a chamber frame (5; see figures 5 and 8 and paragraphs [0029]-[0030] and [0032]-[0033]) extending between the at least two support columns (see id.), the chamber frame defining a floor and lid space (for 6, 301, 305; see 
Providing at least two floor and lid panels (6, 301) in the respective space (see figures 7B and 8), each lid panel having a plant interface (305) to engage the plant (see figure 8 and paragraph [0033]), the plant extending through the plant interface. See id. 
Chiang further teaches that the lid panel is capable of being configured or used also as a floor panel (see Chiang at figures 7D and 8 and paragraphs [0005], [0008], and [0032], noting that another grow chamber could be stacked directly on top of the grow chamber, but does not expressly teach each of the floor panels having a plant interface to engage the plant, the plant extending through the plant interface.
Joseph, similarly directed to a process of constructing a grow chamber (2200; see figure 42) around a section of a growing plant comprising the step of: constructing a chamber frame (frame of 2200) defining a floor and lid space (see figures 40 and 43), teaches that it is known in the art to have a further step of providing  at least two floor and lid panels (2260) in the respective space (see id., figure 42, and paragraphs [0105]-[0107]; see also figure 38.1, noting that when the grow chambers are vertically stacked, the floor panel of a next-higher grow chamber becomes the lid panel of the grow chamber), each floor and lid panel having a plant interface (2262, see figure 42 and paragraphs [0105] and [0107]) to engage the plant, the plant extending through the plant interface. See figures 24.1-26.5 and 43 and paragraphs [0105]-[0107].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Chiang to have each of the floor and lid panels have a plant interface to engage the plant, the plant extending through the plant interface, as taught by Joseph, in order to configure the grow chamber of Chiang such that it may be vertically extended as a plant grows and lengthens, so as to accommodate the taller plant and obviate the need to transplant the plant to another container. See Joseph at paragraphs [0083]-[0089].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642